t c memo united_states tax_court anthony j mccarthy petitioner v commissioner of internal revenue respondent docket no filed date toni robinson raj j mahale susan l moon and erin m o'hanlon for petitioner robert e marum for respondent supplemental memorandum opinion dinan special_trial_judge this case is before the court on remand from the court_of_appeals for the second circuit the court_of_appeals vacated our decision in mccarthy v commissioner tcmemo_1997_436 mccarthy i in which we held that petitioner was not entitled to a business loss deduction for - - amounts paid in connection with his son's motocross racing activity because the activity was not entered into for profit during the year in issue the court_of_appeals stated the principal error in the tax court's decision is that it gave dispositive weight to the fact that mccarthy's son was an amateur in the tax_year in question and therefore ' t here was no possibility that petitioner could have realized a profit from his management activity’ in that year the inability to make a profit in a particular year is not however by itself dispositive the court_of_appeals stated it may be that on remand the tax_court will conclude that the evidence relied on by mccarthy is insufficient to establish that he had the requisite profit_motive however such a determination must be based on all the facts and circumstances not merely on one or two facts that favor the commissioner's position see ranciato f 3d pincite on remand the tax_court should explicitly weigh factors that may favor the taxpayer such as the manner in which mccarthy carried on his management activities his expertise in the motocross business his foregoing advancement as a construction worker and his financial situation we have reconsidered the facts in this case on remand as instructed by the court_of_appeals mccarthy v commissioner 164_f3d_618 and remain firmly convinced that petitioner did not engage in managing and promoting his son's amateur motocross racing activity during with the requisite intent to profit we therefore adhere to our holding in mccarthy i we incorporate herein by this reference the facts found in mccarthy i unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure in general sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the term trade_or_business is not defined with particularity in the internal_revenue_code or the regulations promulgated thereunder for purposes of sec_162 however it is well established that to be involved in a trade_or_business within the meaning of sec_162 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit 480_us_23 the test of whether a taxpayer conducted an activity for profit is whether he or she engaged in the activity with an actual and honest objective of earning a profit see 94_tc_41 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs although a reasonable expectation of profit is not reguired the taxpayer's profit objective must be bona_fide as determined from a consideration of all the facts and circumstances see keanini - - v commissioner supra pincite dreicer v commissioner supra pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir bessenvey v commissioner 45_tc_261 affd 379_f2d_252 2d cir whether petitioner engaged in managing and promoting his son's benjamin motocross racing activity with an actual and honest objective of earning a profit must be determined by considering all the facts and circumstances see golanty v commissioner supra pincite sec_1_183-2 and b income_tax regs more weight is given to objective facts than to petitioner's statement of his intent see 72_tc_659 sec_1_183-2 income_tax regs in deciding whether petitioner engaged in managing benjamin's motocross racing activity for profit we apply the nine factors listed in sec_1_183-2 income_tax regs the factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with - - respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure are involved no single factor controls see 62_f3d_356 1l1ith cir affg in part and revg on other issues tcmemo_1993_519 722_f2d_695 lith cir affg 78_tc_471 sec_1_183-2 income_tax regs petitioner has the burden_of_proof on this issue see golanty v commissioner supra pincite application of the factor sec_1 manner in which the taxpayer conducts the activity petitioner himself engaged in motocross racing as an amateur for approximately years during and and we assume was well aware of the rules and regulations applicable to amateur motocross racing he knew that an amateur in motocross racing was not permitted to earn a profit from that activity and that his son benjamin who was years of age during the year in issue was not eligible to turn pro until he reached the age of in when this case was tried in date benjamin had still not turned pro benjamin wa sec_12 years of age when petitioner first discussed with him the alleged agreement between them about benjamin's racing future no agreement between petitioner and his 12-year old son was memorialized in writing petitioner and his 12-year -- - old son allegedly entered into an oral agreement as to benjamin's racing future petitioner did maintain receipts for the expenses he paid during in support of benjamin's motocross racing activity petitioner also kept records showing that benjamin who was not eligible to win cash prizes won dollar_figure in contingency certificates in redeemable in racing equipment and other merchandise petitioner also reported on his federal_income_tax return dollar_figure worth of the above-mentioned certificates as a management fee from benjamin petitioner had no written plan or any financial analysis of the profit potential of his activity his skeletal records serve only to substantiate the expenses claimed by him on his return otherwise his records do not serve to establish a business activity with a potential for profit this factor favors respondent the expertise of the taxpayer or his advisers petitioner performed repairs and maintenance on the motorcycles used by his son helped train his son and decided which races his son would enter and what size motorcycle his son would ride although these facts may seem to favor finding that petitioner had expertise in racing or managing a racer a distinction must be drawn between expertise in conducting an activity and expertise in the economic and business aspects of an activity the former is consistent with a hobby interest while - the latter indicates the likelihood of a profit_motive see 72_tc_411 809_f2d_355 7th cir affg tcmemo_1985_523 sec_1_183-2 income_tax regs petitioner was clearly an expert in racing in the amateur context but we find that the record does not establish that he was an expert in conducting the activity for profit or that he actively sought such expertise elsewhere despite the fact that petitioner personally engaged in motocross racing as an amateur for years there is no evidence that he was so engaged on a businesslike basis or that he sought to earn a profit from that activity there is also no evidence in the record that petitioner managed any motocross racer other than his son although petitioner investigated sponsorship opportunities and other methods by which his son could potentially earn future income there is nothing in the record which establishes that petitioner studied business and economic practices or consulted with an accountant to advise him financially about the racing activity prior to engaging in the activity furthermore there is no evidence indicating petitioner analyzed the overall cost or necessary capital_investment relative to potential revenue see eg nichols v commissioner tcmemo_1990_546 this factor favors respondent taxpayer's time and effort the fact that a taxpayer spends much time and effort in conducting an activity may indicate that he or she has a profit objective particularly if the activity does not have substantial personal or recreational aspects see sec_1_183-2 income_tax regs in mccarthy i tcmemo_1997_436 we found that petitioner devoted most of his spare time to benjamin's racing and that he has extended his time and effort well beyond the degree that parents ordinarily devote to their children's ‘extracurricular’ interests in this case however there can be no doubt that petitioner who himself was an amateur motocross racer for years experienced personal joy in observing his son participate in motocross racing and in helping his son pursue the activity although elements of personal satisfaction do not necessarily negate a profit_motive see eg 52_f3d_23 n 2d cir vacating tcmemo_1993_536 we find in this case that the father-son relationship involved and the considerable amount of personal satisfaction and recreation derived by both taxpayer and his son outweigh the significant time and effort invested a taxpayer’s withdrawal from another occupation to devote most of his energies to the activity may also be evidence that the activity is engaged in for profit see sec_1_183-2 income_tax regs the record shows that at all pertinent times --- - petitioner continued to work a 40-hour work week in concrete construction petitioner briefly mentioned in his testimony that he forwent supervisory positions in order to continue his involvement in his son’s activities the only evidence presented to support this contention was petitioner’s own testimony for somebody with my skills the average earnings per year are anywhere from to thousand dollars and upwards actually the situation for me is that i - i probably - i shouldn’t say probably - i know that i could have been in supervisory positions from ‘93 on before ‘93 i was in supervisory positions at that point once i decided to manage benjamin’s career it was impossible for me to work a lot of hours i couldn’t work the weekends i had to take weeks off for national events even without a supervisory position petitioner earned substantial income dollar_figure in the construction business during no evidence was presented indicating what amount of income petitioner may have forgone by managing his son and participating in the motocross activities we do not find from petitioner’s uncorroborated self-serving and irresolute testimony that petitioner withdrew in any significant sense from his construction job in order to pursue motocross this factor favors respondent expectation that property used in the activity would appreciate in value petitioner did not invest in any property that would appreciate in value this factor is neutral -- - taxpayer's success in other activities the evidence does not show that petitioner engaged in any other activity that relates to his management of benjamin's motocross racing activity this factor favors respondent taxpayer's history of income or losses and the amount of occasional profit if any the record shows that benjamin did not earn a profit in any prior year and that benjamin’s motocross racing activities could not have produced a profit during the year in issue because as an amateur he was not eligible to win any cash prizes this would also have been true for at least the years succeeding until when upon reaching the age of benjamin could have turned pro even then however the record shows that petitioner decided that benjamin should not turn pro because of his slight size and because he wanted benjamin to continue riding a motorbike which was not as big as the smallest bike ridden in professional competition we also note that for the year in issue petitioner reduced his total income of dollar_figure earned in the concrete construction business by dollar_figure expended in connection with benjamin's motocross racing activity a series of losses during the startup stage of an activity is not necessarily an indication that the activity was not engaged in for profit see sec_1_183-2 income_tax regs petitioner admitted that he and his son began the racing activities without an intent to profit the profit_motive allegedly arose some time later but at a time which was at least several years prior to petitioner’s son becoming eligible to win cash prizes no evidence was presented which supports a finding that the losses were customary or usual for this type of activity see id the losses were in no way unforeseen or due to circumstances beyond the petitioner’s control rather petitioner knew with certainty that profits could not be made see id based on these facts and because the expenses were incurred after the activity was already being engaged in at a time when the earning of income was impossible and in connection with an activity which was inherently familial and recreational we find that the expenses were not startup expenses consistent with an intent to make future profits these factors favor respondent financial status of the taxpayer substantial income from sources other than the activity in particular if the losses result in substantial tax benefits may indicate that the taxpayer is not conducting the activity for profit especially if there are personal or recreational elements involved see sec_1_183-2 income_tax regs the record clearly shows that petitioner earned substantial income from his full-time employment in in the amount of dollar_figure and that this income was reduced by the dollar_figure which he spent in support of benjamin's amateur motocross racing activity furthermore as more fully discussed infra at factor the activity was both personal and recreational with respect to petitioner and his son petitioner’s actions were as consistent if not more consistent with one who wishes to participate in an activity with his son as with one who wishes to supplement his already substantial income this factor favors respondent elements of personal pleasure or recreation the presence of personal motives in carrying on an activity especially where there are recreational or personal elements involved may indicate that the activity is not engaged in for profit see sec_1_183-2 income_tax regs profit need not be the only objective however and personal motives may coexist with an actual and honest intent to derive a profit see id benjamin was unable to earn any potential profit for several years after the year in issue furthermore any potential profit was dependent upon many unknown variables involved with beginning a professional career---such as benjamin’s future size abilities and even desire to continue pursuing the activity into his late teen and early adult years finally the motocross racing activity was inherently recreational and was conducted as an activity to be shared by father and son considering these facts we find that the prospect for profit in this case was too remote and inconsequential to outweigh the immediate personal nature of the activity thus the primary motivation of petitioner in participating in the motocross racing with his son was personal not for profit this factor favors respondent having fully considered the above-enumerated factors and taking into account all of the relevant facts and circumstances we reaffirm our previous holding in mccarthy i that petitioner in did not engage in managing benjamin's motocross racing with the intent to make a profit which is necessary to establish the management activity as a trade_or_business within the intendment of sec_162 cf 480_us_23 additional considerations in its mandate remanding this case to the court for further consideration the court_of_appeals instructed us as follows in addition the tax_court should consider the relevance to this matter if any of the pre-opening expense doctrine the pre-opening expense doctrine requires that expenses_incurred before a taxpayer begins_business operations be capitalized rather than deducted in the year at issue see eg 882_f2d_484 llth cir 345_f2d_901 4th cir vacated on other grounds 382_us_68 per curiam we ask for consideration of this doctrine or a determination that it is irrelevant because it was mentioned in the commissioner's brief on this appeal see appellee's br pincite n the preopening expense doctrine requires expenses_incurred prior to the commencement of a trade_or_business or prior to the start of an income producing activity to be capitalized rather than deducted under sec_162 or sec_212 see 93_tc_684 if otherwise eligible preopening expenses may be amortized under sec_195 after a trade_or_business begins the preopening expense doctrine is inapplicable in this case the doctrine is a limitation on the deductibility of certain expenses under sec_162 and sec_212 petitioner however did not have a profit_motive and consequently the expenses he incurred do not pass the threshold requirements of these sections see sec_212 commissioner v groetzinger supra pincite to be engaged in a trade_or_business within the meaning of sec_162 the taxpayer's primary purpose for engaging in the activity must be for income or profit because neither sec_162 nor sec_212 applies to petitioner the preopening expense doctrine does not operate to require petitioner to capitalize rather than deduct any expenses on careful reconsideration pursuant to the mandate of the court_of_appeals decision will be entered for respondent
